DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a)	Claim 11; “…memory configured to store program code…”
(b)	Claim 11; “…processor configured to read the program code…” 
(c)	Claim 11; “…first inputting code configured to cause said at least one processor to input a word…” 
(d)	Claim 11; “…retrieving code configured to cause said at least one processor to retrieve the word's semantic definition and sememes corresponding to the word from an online dictionary.”
(e)	Claim 11; “…setting code configured to cause said at least one processor to set each of the retrieved sememes as a candidate sememe...” 
(f)	Claim 11; “…second inputting code configured to cause said at least one processor to, for each candidate sememe, input the word's semantic definition and candidate sememe...”
(g)	Claim 11; “…probability estimation code configured to cause said at least one processor to, for each of the candidate sememes, estimate the probability that the candidate sememe can be inferred from the word's semantic definition.”
(h)	Claim 12; “…second inputting code is further configured to cause said at least one processor to input the word's semantic definition and candidate sememe as a sequence of Chinese characters.” 
(i)	Claim 13; “…probability estimation code is further configured to cause said at least one processor to: for each of the candidate sememes, perform segmentation over the word's semantic definition and candidate sememe so as to obtain a sequence of segmented words...” 
(j)	Claim 14; “…probability estimation code is further configured to cause said at least one processor to construct the vector by having the character and sememe embeddings be randomly initialized.”
(k)	Claim 15; “…probability estimation code is further configured to cause said at least one processor to: utilize a bi-directional long short-term memory (Bi-LSTM) model to encode contextual embeddings for each of time-steps of the word's semantic definition and candidate sememe.” 
(l)	Claim 16; “…probability estimation code is further configured to cause said at least one processor to: apply another bi-directional long short-term memory (Bi-LSTM) model to two sequences of matching vectors individually.”
(m)	Claim 17; “…probability estimation code is further configured to cause said at least one processor to apply a Softmax function.”
(n)	Claim 18; “…probability estimation code is further configured to cause said at least one processor to train a model used to estimate the probability that the candidate sememe can be inferred from the word's semantic definition.” 
(o)	Claim 19; “…probability estimation code is further configured to cause said at least one processor to employ at least one of random sampling...”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 1, Internal Memory, Paragraph 0017
(b) Fig. 1, Processor, Paragraph 0017 
(c) Fig. 1, Processor, Paragraph 0017
(d) Fig. 1, Processor, Paragraph 0017
(e) Fig. 1, Processor, Paragraph 0017 
(f) Fig. 1, Processor, Paragraph 0017
(g) Fig. 1, Processor, Paragraph 0017
(h) Fig. 1, Processor, Paragraph 0046 
(i) Fig. 1, Processor, Paragraph 0046
(j) Fig. 1, Processor, Paragraph 0047
(k) Fig. 1, Processor, Paragraph 0048 
(l) Fig. 1, Processor, Paragraph 0049
(m) Fig. 1, Processor, Paragraph 0049
(n) Fig. 1, Processor, Paragraph 0018
(o) Fig. 1, Processor, Paragraph 0050
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 13, 17 & 18 are objected to because of the following informalities:  Claims 13, 17 & 18 are missing a period (.) at the end of the claim.  Please insert a period at the end of Claims 13, 17 & 18. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 8-12 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tinkler (US 20130179155 A1 hereinafter, Tinkler ‘155) in combination with Tak (US 20080270384 A1 hereinafter Tak ‘384).
Regarding claim 11; Tinkler ‘155 discloses a device (Fig. 1) 
comprising: 
at least one memory (Fig. 1, Memory 15) configured to store program code (i.e. Online dictionary program 20 stored in a memory 15. Paragraph 0019);
at least one processor (Fig. 1, Processor 30) 
configured to read the program code and operate as instructed by the program code (i.e. Fig. 1 illustrates a diagram of a terminal 10 displaying a user interface of online dictionary program 20 stored in a memory 15, accessible by a processor 30. Online dictionary program 20 may be executed by processor 30 to display output on terminal 10. Paragraph 0019);
the program code including: first inputting code configured to cause said at least one processor to input a word (i.e. The results display list 110 may visually display five words at a time, based on the user input into search field 100. The top four words on the list may correspond to the four words with the highest frequency of lookup that start with the user input. Paragraph 0034), 
retrieving code configured to cause said at least one processor to retrieve the word's semantic definition and sememes corresponding to the word from an online dictionary (i.e. Each of the words in the results display list 110 may be displayed along with a primary definition for the word. The primary definition may be displayed adjacent to the word as illustrated in Fig. 2. For example, the results display list 110 may visually display five words at a time, based on the user input into search field 100.Paragraphs 0033-0034), 
Tinkler ‘155 does not expressly disclose setting code configured to cause said at least one processor to set each of the retrieved sememes as a candidate sememe; second inputting code configured to cause said at least one processor to, for each candidate sememe, input the word's semantic definition and candidate sememe; and probability estimation code configured to cause said at least one processor to, for each of the candidate sememes, estimate the probability that the candidate sememe can be inferred from the word's semantic definition.
Tak ‘384 discloses setting code configured to cause said at least one processor to set each of the retrieved sememes as a candidate sememe (i.e. Ontology module comprises a feature selection module, for processing of selecting appropriate sememes that can typically represent a topic class that is defined in the Topic ontology. Paragraphs 0014-0015 & 0085),
second inputting code configured to cause said at least one processor to, for each candidate sememe, input the word's semantic definition and candidate sememe (i.e. The sememe is used to model the concept of Chinese terms by describing their meaning physically, mentally, theoretically, or abstractly. Fig. 3 shows the sememe definition that models the semantic relationship of Chinese words. Paragraph 0068),
and probability estimation code configured to cause said at least one processor to, for each of the candidate sememes, estimate the probability that the candidate sememe can be inferred from the word's semantic definition (i.e. Feature weighting module; using Features vector creation algorithm obtained the sememe's weighting and obtainedVectors for all topic classes obtained. Paragraphs 0017, 0071-0080 & 0087-0089).
Tinkler ‘155 and Tak ‘384 are combinable because they are from same field of endeavor of speech systems (Tak ‘384 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Tinkler ‘155 by adding a setting code configured to cause said at least one processor to set each of the retrieved sememes as a candidate sememe; second inputting code configured to cause said at least one processor to, for each candidate sememe, input the word's semantic definition and candidate sememe; and probability estimation code configured to cause said at least one processor to, for each of the candidate sememes, estimate the probability that the candidate sememe can be inferred from the word's semantic definition as taught by Tak ‘384. The motivation for doing so would have been  advantageous because many web sites have search engines to help users to find information but these search engines do not always return search results that are relevant to users. The combination of Tinkler ‘155 and Tak ‘384 would remedy this issue by producing relevant search results. Therefore, it would have been obvious to combine Tinkler ‘155 with Tak ‘384 to obtain the invention as specified.

Regarding claim 12; Tak ‘384 discloses wherein the second inputting code is further configured to cause said at least one processor to input the word's semantic definition and candidate sememe as a sequence of Chinese characters (i.e. The lexical ontology is created and derived from HowNet, a Chinese-English bilingual word dictionary. It models concepts and relations of Chinese terms and it also defines properties and attributes. IATOPIA KnowledgeSeeker uses part of its structure to analyze Chinese text articles and to understand semantics in Chinese natural language text. The main component in HowNet for defining the Lexical ontology is the sememe definition. The sememe is used to model the concept of Chinese terms by describing their meaning physically, mentally, theoretically, or abstractly. FIG. 3 shows the sememe definition that models the semantic relationship of Chinese words. Paragraph 0068)

Regarding claim 18; Tak ‘384 discloses wherein the probability estimation code is further configured to cause said at least one processor to train a model used to estimate the probability that the candidate sememe can be inferred from the word's semantic definition (i.e. Personalized Content Based Recommendation - It then analyzes the similarity of all the news content with the user's reading interest so that it can recommend and report only news of potential interest to the target user. Similar Content Recommendation - The system is able to find news articles with similar content to the current article by measuring the similarity of semantic entities (i.e. subjects, people, places, events).  Paragraphs 0095-0098) 

Regarding claim 19; Tinkler ‘155 discloses wherein the probability estimation code is further configured to cause said at least one processor to employ at least one of random sampling, frequency based sampling, embedded based sampling, and confusion matrix sampling (i.e. The system and method predictively generates words based on a user input, according to a frequency of lookup of each of the generated words. See Abstract)

Regarding claim 20; Claim 20 contains substantially the same subject matter as Claim 11. Therefore, claim 20 is rejected on the same grounds as claim 11. However, Claim 20 further discloses a non-transitory computer-readable medium storing instructions to execute the method. Tinkler ‘155 discloses at  Paragraph 0020 wherein Processor 30 may be implemented using any conventional processing circuit and device or combination thereof, e.g., a Central Processing Unit (CPU) of a Personal Computer (PC) or other workstation processor, to execute code provided, e.g., on a hardware computer-readable medium including any conventional memory device, to perform any of the methods. 

Regarding claim 1; Claim 1 contains substantially the same subject matter as Claim 11. Therefore, claim 1 is rejected on the same grounds as claim 11. 

Regarding claim 2; Claim 2 contains substantially the same subject matter as Claim 12. Therefore, claim 2 is rejected on the same grounds as claim 12.

Regarding claim 8; Claim 8 contains substantially the same subject matter as Claim 18. Therefore, claim 8 is rejected on the same grounds as claim 18.

Regarding claim 9; Claim 9 contains substantially the same subject matter as Claim 19. Therefore, claim 9 is rejected on the same grounds as claim 19.

Regarding claim 10; Tak ‘384 discloses outputting the candidate sememe with the highest probability of being inferred from the word's semantic definition (i.e. Personalized Content Based Recommendation - It then analyzes the similarity of all the news content with the user's reading interest so that it can recommend and report only news of potential interest to the target user. Similar Content Recommendation - The system is able to find news articles with similar content to the current article by measuring the similarity of semantic entities (i.e. subjects, people, places, events).  Paragraphs 0095-0098) 


Allowable Subject Matter
1.	Claims 3-7 & 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2.	Claims 4-7 depend on indicated objected claim 3. Therefore, by virtue of their dependency, Claims 4-7 are also indicated as objected subject matter. 

3.	Claims 14-17 depend on indicated objected claim 13. Therefore, by virtue of their dependency, Claims 14-17 are also indicated as objected subject matter.


Examiners Statement of Reasons for Allowance
The cited reference (Tinkler ‘155) teaches wherein a system and method predictively generates words based on a user input, according to a frequency of lookup of each of the generated words. The system and method also allows for a user to add predictively generated words to a word list that assists in the facilitation of word and vocabulary comprehension for a user. Words in the online dictionary are grouped in word families where a user can navigate between different forms of a root word.
The cited reference (Tak ‘384) teaches wherein a system and method for intelligent ontology based knowledge search engine (IATOPIA KnowledgeSeeker). Said IATOPIA KnowledgeSeeker, is an intelligent ontology-based system that is designed to help Web users to find, retrieve, and analyze any Web information such as news articles from the Internet and then present the content in a semantic web. We present the benefits of using ontologies to analyze the semantics of Chinese text, and also the advantages of using a semantic web to organize information semantically. IATOPIA KnowledgeSeeker also demonstrates the advantages of using ontologies to identify topics. We use a Chinese document corpus to evaluate IATOPIA KnowledgeSeeker and the testing result was compared to other approaches. It was found that the accuracy of identifying the topics of Chinese web articles is over 87%. It demonstrated a fast processing speed of less than one second per article. It also organizes content flexibly and understands knowledge accurately, unlike traditional text classification systems used in popular search engines today such as Google and Yahoo.
The cited references fail to disclose at least one memory configured to store program code; at least one processor configured to read the program code and operate as instructed by the program code, the program code including: first inputting code configured to cause said at least one processor to input a word, retrieving code configured to cause said at least one processor to retrieve the word's semantic definition and sememes corresponding to the word from an online dictionary, setting code configured to cause said at least one processor to set each of the retrieved sememes as a candidate sememe, second inputting code configured to cause said at least one processor to, for each candidate sememe, input the word's semantic definition and candidate sememe, and probability estimation code configured to cause said at least one processor to, for each of the candidate sememes, estimate the probability that the candidate sememe can be inferred from the word's semantic definition. As a result, and for these reasons, Examiner indicates Claims 3-7 & 13-17 as allowable subject matter. 


Relevant Prior Art References Not Relied Upon
1.	Peralta et al. (US 20040093322 A1) - A filtering phrase is received as the basis for obtaining information of interest to a user. Linguistic analysis is performed on the filtering phrase to generate a plurality of categories. A categorization rule is applied to the categories to obtain search terms. The search terms are submitted to a search engine, which returns results especially pertinent to the filtering phrase.
2.	Li et al. (US 20130006975 A1) - There is provided a method for managing at least one synonym group, wherein the method comprises the step of: when a synonym group comprises more than one synonym, calculating a similarity value between each two synonyms of all synonyms of the synonym group indicating how similar these two synonyms are to each other. The invention further provided a synonym group organizer, a matching system using the synonym group organizer and the methods thereof. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677